                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                           JAN 152019
                                       Richmond Division

                                                                                 PLERK U.S. DiSTRiCT COURT
KEVIN MICHAEL DRAYTON,JR.,                                                             Richmond,va

       Petitioner,
V.                                                                 Civil Action No.3;18CV303

HAROLD CLARKE,

       Respondent.
                                 MEMORANDUM OPINION


       Kevin Michael Drayton, Jr., a Virginia state prisoner proceeding pro se, brings this

petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1).

                            1. Historv of the Federal Proceedings


       On October 3,2018, the Magistrate Judge issued a Report and Recommendation wherein

he recommended that the Court deny the § 2254 Petition as barred by the relevant statute of

limitations. Because it appeared that Drayton failed to file timely objections, by Memorandum

Opinion and Order entered on November 1,2018, the Court accepted the Report and

Recommendation and dismissed the action. (ECF Nos. 22,23.)

       However,on November 7,2018,the Clerk's Office for the Richmond Division of the

United States District Court for the Eastem District of Virginia received Drayton's Response to

Magistrate Report and Recommendation ("Objections," ECF No. 24). Drayton mailed his

Objections to the Alexandria Division ofthis Court and it was received there on October 23,

2018. (ECF No.24-1.) The Alexandria Division forwarded the Objections to this Division, but

did not do so until November 7,2018.

       Drayton indicates that he mailed these Objections to the Court on October 16,2018.

(Obj. 2.) The Court deems the Objections filed as ofthis date. See Houston v. Lack,487 U.S.
1/15/2019
